United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3468
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Wesley Robert Warren

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: May 13, 2022
                             Filed: August 5, 2022
                                 [Unpublished]
                                 ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.

      Wesley Warren severely injured a man when he dropped a 42-pound
cinderblock on his head during a fist fight. Warren was convicted of assault with a
deadly weapon, 18 U.S.C. §§ 113(a)(3), 1151, 1153(a), and assault resulting in
serious bodily injury, 18 U.S.C. §§ 113(a)(6), 1151-, 1153(a). He appeals, arguing
that the district court 1 erred by refusing to give his requested self-defense jury
instruction. We affirm.

                                          I.

       After a day of drinking, Warren and his cousin went to a neighbor’s house on
the White Earth Reservation to buy drugs. As they were leaving, Robin Heinonen
arrived. Heinonen had suffered a head injury the year before, which reportedly
caused a personality change—afterward, he suffered from bouts of irritability and
anger. According to witnesses, Warren and his cousin spoke with Heinonen briefly
before Heinonen suddenly pushed Warren and began punching him. A fight ensued,
and Heinonen ended up on the ground. Warren then grabbed a 42-pound cinderblock
and heaved it toward Heinonen. The cinderblock landed on his head, seriously
injuring him. 2

        Warren was charged with assault with intent to commit murder, assault with
a dangerous weapon, assault resulting in serious bodily injury, and robbery. 3 At
trial, Warren claimed self-defense. He testified that he thought Heinonen was going
to kill him because Heinonen was “bigger and stronger.” On cross-examination,
Warren admitted that Heinonen did not have a weapon, but maintained that
Heinonen could “easily” kill him without one.

      Before trial, the parties submitted proposed jury instructions. The
Government objected to Warren’s instruction on self-defense. Warren wanted it to
include a section stating: “Nor is it required that the aggressor be armed in order for
the defendant to raise the defense of self-defense or defense of another. Though
whether he was armed is a factor when considering the degree of force the defendant

      1
         The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.
       2
         At the time of trial, Heinonen was still unable to walk, talk, or take care of
his basic needs.
       3
         The robbery charge stems from Heinonen’s missing wallet and a witness
report that Warren patted Heinonen’s pockets after dropping the cinderblock on him.
                                         -2-
was entitled to use.” The district court declined Warren’s request, stating that while
the instruction correctly explained the law, it could potentially confuse the jury and
the model jury instructions “covered the theory of the case.” The jury found Warren
guilty of assault with a deadly weapon and assault resulting in serious bodily injury,
and he appealed.

                                          II.

       We review a district court’s refusal to provide a requested jury instruction for
abuse of discretion. United States v. King, 898 F.3d 797, 807 (8th Cir. 2018). A
defendant is entitled to his requested instruction if it is (1) timely, (2) a correct
statement of law, and (3) supported by the relevant evidence in the case. Id. But “a
defendant is not entitled to a particularly worded instruction where the instructions
given by the trial judge adequately and correctly cover the substance of the requested
instruction.” United States v. Farlee, 757 F.3d 810, 817 (8th Cir. 2014) (citation
omitted).

       We find no error in the district court’s self-defense instruction. The court gave
the Eighth Circuit model jury instruction, which states that a defendant acts in self-
defense if he “reasonably believes that force is necessary to protect himself from
what he reasonably believes to be an unlawful physical harm about to be inflicted
by another and uses such force.” D. Ct. Dkt. 121 at 582; accord Eighth Cir. Manual
of Model Jury Instructions (Crim.) 9.04 (2018). It further instructed the jury that
“self-defense involving force likely to cause death or great bodily harm is justified
only if the person reasonably believes that such force is necessary to protect himself
from what he reasonably believes to be a substantial risk of death or great bodily
harm.” See id. That adequately covered Warren’s theory of self-defense. Although
Heinonen’s lack of a weapon was brought up by the prosecution, it was not a
“substantial portion” of the case. Farlee, 757 F.3d at 818. And the district court
expressly allowed Warren to tell the jury that self-defense could apply, even if
Heinonen was unarmed. Because there was no abuse of discretion, we affirm.
                        ______________________________

                                          -3-